

117 HR 1356 IH: Resident Commuter Toll Relief Act
U.S. House of Representatives
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1356IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2021Ms. Malliotakis introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to include additional eligible uses of revenue from tolls, and for other purposes.1.Short titleThis Act may be cited as the Resident Commuter Toll Relief Act. 2.Limitations on use of revenuesSection 129(a)(3)(A) of title 23, United States Code, is amended by striking clause (v) and inserting the following:(v)toll discounts, rebates, or credits—(I)for individuals residing on either side of a tolled bridge located in an urbanized area, as determined by the Bureau of the Census, for the use of tolled bridges within such urbanized area; and(II)from amounts consisting of the difference in revenue resulting from changing a toll facility from a one-way toll to a two-way toll..